                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 TOM HEDRICK,                                    )        CASE NO. 1:17-cv-2310
                                                 )
                        PLAINTIFF,               )        JUDGE SARA LIOI
                                                 )
 vs.                                             )        MEMORANDUM OPINION
                                                 )
 NANCY A. BERRYHILL, Acting                      )
 Commissioner of Social Security,                )
                                                 )
                        DEFENDANT.               )


       Before the Court is the report and recommendation of the Magistrate Judge in the

above-entitled action. Under the relevant statute:

       Within fourteen days after being served with a copy, any party may serve and file
       written objections to such proposed findings and recommendations as provided by
       rules of court. A judge of the court shall make a de novo determination of those
       portions of the report or specified proposed findings or recommendations to which
       objection is made. [. . .]

28 U.S.C. ' 636(b)(1)(C). The R&R was filed on November 14, 2018 (See Doc. No. 18) and

objections would have been due on November 28, 2018. Under Fed. R. Civ. P. 6(a) & (d), three

(3) additional days are added for service, making the objections due on December 1, 2018. Since

that was a Saturday, under Fed. R. Civ. P. 6(a)(1)(C) & (4)(A), the objections were finally due by

midnight on the next business day, that is, December 3, 2018. No objections were filed on or before

that deadline, and no extension of time has been sought or given.

       The failure to file written objections to a Magistrate Judge’s report and recommendation

constitutes a waiver of a de novo determination by the district court of an issue covered in the

report. Thomas v. Arn, 728 F.2d 813 (6th Cir. 1984), aff’d, 474 U.S. 140 (1985), reh’g denied, 474

U.S. 1111 (1986); see United States v. Walters, 638 F.2d 947 (6th Cir. 1981).
       The R&R recommends affirming the Commissioner’s decision and dismissing plaintiff’s

complaint. The Court has reviewed the R&R, finds it to be very thoroughly written and reasoned,

and, therefore, accepts the same. Accordingly, the Court concludes that the Commissioner’s

decision denying plaintiff’s applications for Disability Insurance Benefits and Supplemental

Security Income was supported by substantial evidence and must be AFFIRMED and this case

DISMISSED with prejudice.


       IT IS SO ORDERED.



 Dated: December 4, 2018
                                              HONORABLE SARA LIOI
                                              UNITED STATES DISTRICT JUDGE
